Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered November 7, 2003, convicting defendant, upon his plea of guilty, of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of six years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for a reduction of sentence. However, as the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur—Tom, J.P, Friedman, Sullivan, Catterson and Malone, JJ.